Citation Nr: 1600418	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for migraine headaches, currently assigned a 10 percent evaluation prior to March 1, 2013 and 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to October 1989 and from October 1989 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2015 Order, the United States Court of Appeals for Veterans Claims (the Court) ordered that the Joint Motion filed by both parties be granted.  In the Joint Motion for Partial Remand, the parties agreed that the Board erred by deciding the issue of a higher evaluation for migraines prior to receiving the Vocational Rehabilitation folder.  As the Vocational Rehabilitation folder has now been associated with the claims file, the Board finds that this issue of a higher evaluation for migraines should be returned to the Regional Office (RO) so that the RO can review the Vocational Rehabilitation folder and issue a Supplemental Statement of the Case for the issue of a higher evaluation for migraines.  This will also allow Veteran an opportunity to submit further evidence if he desires to do so.
The Board notes that further development and adjudication of the Veteran's claims for a higher evaluation for migraines may provide evidence in support of his claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Therefore, the issue of TDIU is inextricably intertwined with the issue of service-connection for migraines, and cannot be adjudicated by the Board at this time.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he can submit further evidence in support of his claim for a higher evaluation for migraines or entitlement to TDIU.

2.  Review the claims file, including the most recent Vocational Rehabilitation folder.

3. Readjudicate the Veteran's claims for a higher evaluation for migraines and entitlement to TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




